Case 1:18-Cr-10307-I\/|LW Document 49-1 Filed 04/19/19 Page 1 of 2

David J. Burke

80 French St.
Westwood, MA 02090
February 26, 2019

The Honorable Mark L. Wolf

John Joseph Moakley U.S. Courthouse
One Courthouse Way

Boston, MA 02210

Re: Darren DeJ ong

Dear Judge Wolf,

I write to you on behalf of Darren DeJong. I first met Darren in 2008 when I was
assigned to the State Police barracks in Weston. I was quickly impressed with his
professionalism and his helpfulness. I was new to the barracks and it Was very apparent that
Darren was someone who Was very competent and well respected by the supervisors and other
Troopers. He carried himself well and had a high degree of professionalism.

Over the next several years I had many conversations with Darren in Which he was
always a positive, upbeat person. l found him to have very strong work ethic. He was always
prompt, attentive to his duties and willing to help the public. On numerous occasions, I observed
him interacting with the public. Darren always treated the citizenry With the utmost respect and
compassion. l cannot recall ever having any negative feedback from either a citizen or a co-
worker regarding any interaction with Darren. He was always measured, even tempered and “the
voice of reason”. l knew him to be trustworthy and one of the finest Troopers at the barracks.

Over the last 10 years of knowing and working with Darren I have had many
conversations With him relative to his personal and family life. lt is clear that his family, his wife
and his two sons were the most important things in his life. He held his wife in the highest
regard. He discussed his sons and their exploits with great pride. He bearned when he spoke

about them. '

I know that Darren had a great deal of pride in his job. I know that he loves his family
with all his heart. I imagine that the events of the past year have been damagingl I would gather
that they have irreparably hurt his family and taken away many things which were important to
him in many ways. I have always known Darren as a person who has had and can continue to
have a positive influence on others in so many ways.

Case 1:18-Cr-10307-I\/|LW Document 49-1 Filed 04/19/19 Page 2 of 2

Thank you for your time.

Respectli.llly and Sincerely,

*“\ _;K,_ _“.\)
.H£/id lle e

80 French St.
Westwood, MA 02090
Burke02090@gmail.com

